Per Curiam.
The plaintiff sued the defendant corporation, as owner and operator of a hospital, for physical injuries from a fall when entering a room in its building. The petition shows that the plaintiff entered the room upon the express invitation of the defendant’s agent in charge of its “information bureau,” to give information for the treatment of a patient whom the plaintiff had just accompanied to the hospital. It further alleges that “the cause of her falling was that there was a step of approximately five inches downward, from the level of the hallway in which she had been standing, to the floor of the room which she was entering;” that she “did not see the step, nor did she have any reason to believe that there was such a step;” that the step “was a deceptive, hidden pitfall, which was not in plain vision of the plaintiff, and which she, acting with reasonable care, did not see;” that “there was no sign posted which would warn any person of such condition;” that the defendant thus “did not keep the premises in a safe condition and properly constructed;” and that the defendant’s employee "said nothing or gave no warning sign to the plaintiff that *596there was such a step.” The injury happened about four o’clock in the afternoon. The court sustained both a general demurrer to the petition as setting forth no cause of action, and special grounds of demurrer to the averments regarding the step-down as being a hidden, deceptive pitfall. To this judgment the plaintiff excepted.
“When the owner or proprietor of .premises, by invitation, express or implied, induces or leads others to come upon his premises for a lawful purpose, he is liable in damages to such persons for injuries occasioned by his failure to exercise ordinary care in keeping the premises and approaches safe for such use.” Mandeville Mills v. Dale, 2 Ga. App. 607 (58 S. E. 1060); Civil Code (1910), § 4420.
Taking the allegations of the petition as true, it was not subject to general demurrer on the ground that no cause of action was set forth. Wynne v. Southern Bell Tel. Co., 159 Ga. 623 (126 S. E. 388); Moore v. Sears, 42 Ga. App. 658 (157 S. E. 106); Bass v. Southern Enterprises Inc., 32 Ga. App. 399 (123 S. E. 753).
The petition was subject to the special grounds of demurrer urged. The proper judgment on a special demurrer going only to the meagerness of the allegations of a petition is not a judgment sustaining the demurrer and dismissing the petition, but a judgment requiring the pleader to amend and make his petition more certain in the particulars wherein he has been delinquent; and then, if he refuses or fails to amend, the action may be dismissed, if the delinquency relates to the entire case made out in the petition. Griffeth v. Wilmore, 46 Ga. App. 96 (166 S. E. 673). As the petition was not subject to general demurrer, the court below erred in sustaining the general and special demurrers and dismissing the action. The judgment is reversed, with leave to the plaintiff to amend to meet the special grounds of demurrer; otherwise the judgment will be affirmed, and the petition dismissed.

Judgment reversed, with direction.


Stephens and Sutton, JJ., concur. Jenlcins, P. J., dissents.